Citation Nr: 0731146	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of a back injury of the thoracic spine.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel









INTRODUCTION

The appellant is veteran who served on active duty from 
September 1975 to September 1979 and from April 1999 to June 
2003.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for residuals of 
a back injury of the thoracic spine, rated 20 percent, 
effective June 30, 2003 (the day following the date of the 
veteran's separation from active duty).  Notably, the rating 
decision denied other issues; however on the veteran's August 
2004 notice of disagreement (NOD), he only addressed the 
current issue before the Board.  In May 2005, the veteran 
failed to report for a Travel Board hearing scheduled at his 
request. 


FINDINGS OF FACT

Throughout the appeal period, the residuals of vertebra 
fractures have included definite limited motion and 
demonstrable deformity and substantive complaints of 
functional impairment due to pain and weakness; neither 
ankylosis nor forward flexion of the thoracolumbar spine 30 
degrees or less is shown.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a back 
injury of the thoracic spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5291 (effective prior to September 26, 
2003); Diagnostic Codes 5235-5243 (2007)






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). An August 2003 letter, 
prior to the May 2004 rating action in question from the RO 
provided notice of the evidence necessary to substantiate the 
claim and of VA's and the veteran's responsibilities in 
claims development.  

As was noted, the instant appeal is from the initial rating 
assigned with a grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A letter complying with the requirements set forth 
in Dingess was sent to the veteran in March 2006. Given the 
decision in this case, failure to provide the veteran with 
information concerning disability ratings and effective dates 
is not prejudicial to him. A November 2004 statement of the 
case (SOC) provided the text of the revised criteria for 
rating disabilities of the spine, which became effective on 
September 26, 2003.  The veteran has had full opportunity to 
participate in VA's adjudicatory/appeal process, and is not 
prejudiced by any notice deficiency that may have occurred 
earlier. 

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA orthopedic evaluations.  VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim is met.  

II.  Factual Background

The veteran's service medical records show that in May 2002 
he underwent surgery for fractures at T-10, and T-11 as well 
as a compressed T-12 fracture.  

The veteran's claim seeking service connection for thoracic 
spine disability was received July 7, 2003.

On March 2004 VA examination, the veteran reported a sharp 
pain (on and off) in the mid-back usually when he did 
repetitive motions like stooping down and getting up again.  
The examiner noted that there was an additional 10 to15 
percent loss of limited of motion due to the veteran's flare-
ups.  The veteran reported that he was not currently 
receiving treatment.  He did not use walking or assistive 
devices.  He was able to perform activities of daily living 
as well as his employment duties as a salesman.  Physical 
evaluation revealed no abnormal curvature.  He had good 
posture and gait.  There was no evidence of muscle spasm.  
The examiner noted that range of motion was additionally 
limited by pain, fatigue and weakness after doing repetitive 
motions.  Neurological examination was normal.  Motor 
examination was normal.  Reflexes were normal.  There was no 
evidence of disc disease.  Imaging studies showed mild to 
moderate (25%) wedge compression deformity at T12; and mild 
to moderate spondylosis in the mid and lower thoracic region 
with mild ventral spinal canal encroachment from T7-8 through 
T9-10.  The diagnoses were status post vertebroplasties at 
the level of T10, T11, and T12 with compression fracture at 
T12.

VA treatment records dated in 2004 include a May 2004 record 
which notes the veteran was seen for back pain and that his 
current symptoms were controlled fairly well with the use of 
a muscle relaxant.

On the August 2004 NOD, the veteran reported that he was in 
pain every day and that such pain had resisted his ability to 
do simple things such as lifting, standing and twisting.

A January 2005 MRI of the Lumbar spine notes a moderate old 
appearing compression fracture of T12 with minimal 
compression fracture of T11; mild multilevel degenerative 
disc and facet disease at the L5-S1 level.

On May 2005 VA examination, the veteran reported that his 
back pain has worsened with pushing, pulling, coughing and 
lifting weights heavier than 20 pounds.  He denied radicular 
symptoms.  He reported that his current medication consisted 
of 800 mg of Motrin per day with positive results.  He denied 
any flare-ups.  He did not report the use of a cane, crutches 
or a back brace.  He was able to perform his employment 
duties as well as his activities of daily living.  Physical 
examination revealed that the veteran had a normal gait, and 
as noted, did not require the use of assistive devices in 
order to ambulate.  He easily walked on his heels and toes 
and performed normal squatting maneuvers.  He was able to get 
on to the examining room table easily.  He was able to bring 
his fingertips to the level of his ankles while his legs were 
extended.  Examination of the spine revealed normal contour.  
Forward flexion was to 60 degrees; right and left leans were 
15 degrees; and extension was 10 degrees.  The veteran 
complained of mid low back pain during the entire range of 
motion.  There was mild muscle spasm and tenderness noted 
throughout the entire thoracic and lumbar spine.  The lumbar 
lordosis and thoracic kyphosis had a normal contour without 
any scoliosis.  There were no neurological abnormalities 
noted.  X-ray of the thoracic spine shows 25 percent 
compression fractures of T10 and T11; 50 percent compression 
fracture of T12; and moderate to advanced osteoarthritic 
changes involving multiple levels of the mid and lower 
thoracic spine.

The examiner noted that the generalized osteoarthritic 
changes in the mid and lower lumbar spine and involving the 
L2-3 level when associated with the compression fracture make 
his physical examination complaints reasonable.  He stated 
that the veteran should be expected to have a 50 percent 
diminished range of motion and 50 percent increase of his mid 
and low back pain after standing or walking for more than 30 
minutes, which would likewise decrease in endurance making 
the veteran unable to repetitively stand or walk for more 
than 30 to 60 minutes during the course of the day.  He also 
stated that when the veteran's back pain was aggravated he 
would be unable to lift weights heavier than 10 pounds or do 
any forward bending.  He noted that the veteran was currently 
able to lift 10 pound weights repetitively and occasionally 
20 pounds.  The examiner noted that the veteran was able to 
sit, stand, and walk for six hours during the course of an 
eight-hour day and required no cane, brace nor assistive 
device to walk.  

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Criteria effective prior to September 23, 2003

Prior to September 26, 2003, the veteran's thoracic spine was 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DC's) 5285- 
5291 for residuals of fracture of vertebra and limitation of 
motion of the dorsal spine.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's thoracic spine disability is rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC's) 5285-5291 residuals of fracture of the vertebra and 
limitation of motion of the dorsal spine (effective prior to 
September 26, 2003).  

Under DC 5285, a 60 percent evaluation is assigned for 
residuals of fracture of the vertebra without cord 
involvement, abnormal mobility requiring neck brace (jury 
mast).  A 100 percent evaluation is assigned for residuals of 
fracture of the vertebra with cord involvement, bedridden, or 
requiring long leg brace.  In other cases, rate in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  Note: 
Both under ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of  
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (effective prior to  
September 26, 2003).

Limitation of motion of the dorsal spine is rated under 
38 C.F.R. §  4.71a, DC 5291 (effective prior to September 26, 
2003).  A noncompensable evaluation is assigned for slight 
limitation of motion.  A 10 percent evaluation is assigned 
for severe or moderate limitation of motion.

The record does not show entitlement to a rating higher than 
20 percent for a thoracic spine disability.  Under the 
regulations in effect prior to September 26, 2003, ten 
percent is the highest schedular rating available for 
limitation of motion of the dorsal spine under DC 5291.  The 
veteran has a demonstrable deformity of the vertebral body, 
specifically a wedge compression fracture; so he also is 
entitled to a separate 10 percent rating under DC 5285 to be 
added to the rating for limited motion.  The evidence does 
not show that the veteran's residuals of fracture resulted in 
any abnormal movement of the thoracic spine or required a 
neck brace, or that the veteran was bedridden and required a 
long leg brace.

None of the other diagnostic codes in effect prior to 
September 26, 2003 pertaining to the spine apply.  The 
medical evidence does not show any ankylosis of the dorsal  
spine, whether favorable or unfavorable, under 38 C.F.R. §  
4.71a, DC 5288 (effective prior to September 26, 2003).  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary, 28th edition, p. 
86.  The record also does not show evidence of intervertebral 
disc syndrome in the thoracic spine under 38 C.F.R. § 4.71a,  
DC 5293 (effective prior to September 26, 2003). 

Criteria effective September 26, 2003

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

The next higher, 40 percent rating under these criteria would 
be warranted if forward flexion of the thoracolumbar spine is 
only to 30 degrees or less, or if there is favorable 
ankylosis of the thoracolumbar spine.  Neither is shown.  
(Flexion is to 60 degrees.)  The criteria for the present 20 
percent evaluation takes into account and encompasses the 
pain, tenderness, and muscle spasms the veteran has 
experienced. See DeLuca. As there is no evidence of 
intervertebral disc syndrome, a rating in excess of 20 
percent under the September 26, 2003 rating criteria 
revisions is not warranted.  

The Board has also considered whether the facts presented 
raise a question of entitlement to extraschedular 
consideration under 38 C.F.R. § 3.321.  Inasmuch as it is 
neither shown nor alleged that the thoracic spine disability 
has required frequent hospitalization, caused marked 
interference with employment (notably, he is not hindered 
from his daily employment activities), or involves any other 
factors of similar gravity, referral for extraschedular 
consideration is not indicated.  

In summary, the evidence does not warrant an initial rating 
greater than 20 percent under any applicable criteria.  The 
preponderance of the evidence is against the claim; hence, it 
must be denied.





ORDER

An initial rating in excess of 20 percent for residuals of a 
back injury of the thoracic spine is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


